Exhibit 10.5

AMENDMENT OF THE 1998 DIRECTORS’ COMPENSATION PLAN TO

ALLOW BENEFICIARY DESIGNATION

RESOLVED, that upon recommendation of the Governance & Nominating Committee and
approval by the Board of Directors, the Owens & Minor, Inc. 1998 Directors’
Compensation Plan is amended by substituting the following sentence for the
first sentence in Section 10.03:

Except as provided in Section 3.07, a Participant may not transfer or assign any
rights that he or she has under the Plan other than by will or the laws of
descent and distribution; provided, however, that a Participant’s interest in an
Option or the Deferred Fee Program also may be transferred in accordance with a
beneficiary designation form provided by the Company and signed by the
Participant and filed with the Company.

AND FURTHER RESOLVED, that the appropriate officers of the Company be authorized
and directed to take such actions and to execute such documents as may be
necessary or desirable to implement the foregoing resolutions, all without the
necessity of further action by the Board of Directors.

 

34